



Exhibit 10.1


Description of Compensation Arrangements for Non-Management Directors
As of July 16, 2019


The following is a description of the current compensation arrangements for the
non-management directors of Constellation Brands, Inc. The Company’s annual
compensation program for non-management directors for their service as directors
consists of a board cash retainer, a lead director cash retainer, chair fees,
restricted stock units, non-qualified stock options, an annual product
allowance, and a matching charitable contribution program.


The board cash retainer consists of an annual retainer equal to $100,000 paid in
quarterly installments at the beginning of each fiscal quarter. The lead
director cash retainer consists of a $25,000 annual cash retainer to be paid to
the Board’s lead director, if any, payable in quarterly installments. The chair
fees consist of annual fees of $20,000 for the positions of Chair of the Audit
Committee and Chair of the Human Resources Committee, and $15,000 for the Chair
of the Corporate Governance Committee, which are paid in quarterly installments
at the beginning of each fiscal quarter.


Long-term incentive awards in the form of stock options and restricted stock
units granted under the Company’s Long-Term Stock Incentive Plan are another
element of non-management director compensation. As approved by the Board of
Directors, each non-management director receives the following annually:


1.
A non-qualified stock option grant with a grant date fair value of $55,000
computed in accordance with FASB ASC Topic 718.



2.
A restricted stock unit award with a grant date fair value of $102,500. (Each
restricted stock unit is to represent a contingent right to receive one share of
the Company's Class A Common Stock.)



While the Board has the flexibility to determine at the time of each grant the
vesting provisions for that grant, currently stock options vest six (6) months
following the date of grant and restricted stock units vest on July 1st
following the date of grant. The Long-Term Stock Incentive Plan, Amended and
Restated as of July 18, 2017, is filed as Exhibit 10.4 to the Company’s Current
Report on Form 8-K dated July 18, 2017 and filed July 20, 2017.


Non-management directors are reimbursed for reasonable expenses incurred in
connection with their attendance at Board and Committee meetings. They also
receive complimentary Company products having a value of up to $5,000 and are
eligible to participate in the Company's charitable matching contribution
program whereby they can direct all or a portion of the Company’s charitable
matching contributions not in excess of $5,000.


Members of the Board of Directors who are members of management serve without
receiving any additional fees or other compensation for their service on the
Board.







